Title: From George Washington to the Governor and Legislature of New Hampshire, 3 November 1789
From: Washington, George
To: Governor and Legislature of New Hampshire


          
            [Portsmouth, N.H., 3 November 1789]
          
          Allow me, Gentlemen, to assure you that grateful as my heart is for the affectionate regards which my fellow-citizens have manifested towards me, it has at no time been more sensibly impressed with a consciousness of their goodness than on the present occasion.
          I am truly thankful for your expressions of attachment to my person, and approbation of my conduct—and I reciprocate your good wishes with unfeigned affection.
          In exercising the vigilance and attention, with which you are pleased to compliment my military command, I did no more than what inclination prompted and duty enjoined.
          In discharging the duties of my civil appointment, I can sincerely promise that the love of my country will be the ruling influence of my conduct.
          The success, which has hitherto attended our united efforts, we owe to the gracious interposition of Heaven, and to that interposition let us gratefully ascribe the praise of victory, and the blessings of peace.
          May the State, in whose councils you worthily preside, be happy under your administration, and may you, Gentlemen, partake of the blessings which your endeavors are intended to bestow.
          
            G. Washington.
          
        